Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending and have been rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims  1-19 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-19 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims  1-19 include limitations reciting functionality that
processes items in a campaign, including limitations that:
receiving information…
receiving an indication…
receiving selection criteria…
determining one or more delivery routes…
receiving a selection…
storing the selected…
receiving one of the items…
identify one of the plurality delivery points…
sorting one of the plurality of items…
updating tracking information…
The claims recite an abstract idea relating to certain methods of organizing human activity because the claimed functions describe the fundamental economic principle of practice of dstribution management and sales activities or behaviors. Further, the claimed “determining” and “identify” steps describe mental processes because the steps amount to no more than performing observations or evaluations or judgments that can be practically performed in the mind.  
Similarly, each of the Claims 2-12 further narrow the abstract concept identified above.  As a result, Claims 2-12 recite an abstract idea relating to certain methods of organizing human activity and mental processes, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a user interface, processing equipment and scanner.  When considered in view of the claim as a whole, Examiner submits the additional elements above are not additional elements that integrate the abstract idea into a practical application because in view of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
The storing limitation is considered insignificant extrasolution data storing activities which do not provide a practical application to the abstract idea 
Alternatively, the receiving limitations are considered mere data gathering/data exchange activities and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)). 
Claim 7 -9 and 11-15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
In Claim 10, displaying amounts to insignificant extrasolution data presenting activities to the judicial exception
As a result, claim 1-15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under Step 2B. These additional elements include a user interface, processing equipment and scanner. When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because in view of Applicant’s specification, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Each of the “receiving” limitations are considered well-understood, routine, and conventional activity in view of MPEP 2106.05(d) which states that (i) receiving or transmitting data over a network, e.g., using the Internet to gather data, has been recognized by the courts as well-understood, routine and conventional activity.  
The “scanning” limitation is considered well-understood, routine, and conventional activity in view of MPEP 2106.05(d)  v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);
The “storing” limitation is considered well-understood, routine, and conventional activity in view of MPEP 2106.05(d) which states that (iv) storing and retrieving information in memory, has been recognized by the courts as well-understood, routine and conventional activity-
	As a result, claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
Claim 7-10 and 12 do not include additional elements that would integrate the abstract idea into a practical application under Step 2B 
In Claim 10, displaying information is a well-understood, routine, and conventional function in view of associated disclosure of Applicant’s specification.  
As a result, claims 6-12 does not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
As such, claims 6-12 are not patent eligible under 35 USC 101.  
With respect to claims 13-19, Examiner notes that claims 13-19 include substantially similar limitations to those presented with respect to claims 1-12. As a result, claims 13-19 recite an abstract idea under Step 2A Prong One and do not include additional elements that either integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1-12.
Accordingly, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dearing (2018/0039938) in view of Caplan (2011/0166993).

Regarding Claim 1, Caplan discloses: 
A method for processing items, the method comprising: 
receiving, via a user interface, information identifying a campaign for distributing a plurality of items; (0151-0160- mailers, retailers, and advertisers requesting information about geographical areas using BI module
[0160] The BI module 132 may comprise a portal through which a third party interested in tract level information, or information at any level of granularity, can make requests for the distribution network to provide specific data regarding a block, tract, or other geographical area. Upon receiving a specific request, the BI module 132 can evaluate or analyze stored item identity and associated recipient information to identify trends, identify concentrations of certain types of items, and conduct comparisons between separate geographic areas, such as between tracts or groups of tracts to respond to the specific request. For example, a car dealership may wish to know which areas in a city or metropolitan area have higher car ownership rates or which are more likely to drive a specific make of car. The car dealership may access the BI module 132 via the portal 140 to look for or request this information…
0151-0156-  The BI module 132 can compile data for blocks or tracts, or for any other desired geographic area. In some embodiments, the BI module 132 provides data which can be provided to subscribers, users, or other interested parties in support of a product or service offered by the real time tracking system 100, or the distribution network.
receiving, via the user interface, an indication of a geographic area to which the plurality of items will be delivered; (0160- the city or metropolitan area as indicated by a car dealership; 
“For example, a car dealership may wish to know which areas in a city or metropolitan area have higher car ownership rates or which are more likely to drive a specific make of car.”
receiving, via the user interface, one or more selection criteria; (0160- “higher car ownership rates”, “more likely to drive a specific car make”; city or area; 0154-new video game consoles or platforms) 
determining one or more delivery areas within the geographic area which meet the one or more selection criteria; (0160-For example, a car dealership may wish to know which areas in a city or metropolitan area have higher car ownership rates or which are more likely to drive a specific make of car. The distribution network compiles this information and can provide a response to the specific request to the car dealership. In some embodiments, the distribution network can give a requester access to anonymized or de-identified block or tract level information in the neutral “sandbox” environment which would allow requesters to perform their own searching through distribution network data.
receiving a selection at least one delivery point from the one or more delivery areas to receive the plurality of items; storing the selected plurality of delivery points
(0124, 0151-0156 -as part of tailoring advertising/distributions, the retailer submitting a manifest;  
[0124] The electronic document system receives electronic manifests from mailers, shippers, or other entities who provide electronic documentation to the distribution network. The electronic manifest may include mailer ID, shipper ID, item type, item service class, item quantity, item destination (a delivery point), item ingress or induction point, any nesting associations generated by the mailer or shipper, and any other desired information regarding the shipment. This information is provided to the real-time tracking system 100 for determinations of inventory and predictive workloads, for tracking purposes, and for any other desired use. The electronic manifest system 253 may provide information regarding items of mail, such as flats, letters, and the like…
receiving, in item processing equipment, one of the plurality of items; scanning, in the item processing equipment, the one of the plurality of items to identify the one of the plurality of items as being associated with the campaign; (0100-The visibility server 210 receives input form a full service server 215, which interfaces and receives information from a one or more full service handheld scanners 216. The full service server 215 and full service handheld scanners 216 may be owned/operated by a third party, such as a mailer, shipper, or other similar entity. When a mailer or shipper ships many items, the mailer or shipper prepares an electronic manifest or documentation regarding a shipment. The mailer or shipper may scan computer readable codes on each item as the shipment is being prepared to create an electronic manifest.
(0096)  For example, if the scan of the item occurs on the intake or ingress of the item, the handling event may be the induction scan, and the handling event description is provided to the real-time tracking system 100 and stored in the data warehouse 110. Each piece of item processing equipment 212 identifies and communicates the handling event type…..The type of event may be stored in an item record in the data warehouse 110. The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.)
identify one of the selected at least one delivery point to receive the one of the plurality of items [0124] …The electronic manifest may include mailer ID, shipper ID, item type, item service class, item quantity, item destination, item ingress or induction point, any nesting associations generated by the mailer or shipper, and any other desired information regarding the shipment.
sorting, in the item processing equipment, the one of the plurality of items according to the identified one of at least one delivery point; updating tracking information for stored selected at least one delivery point. [0087] In some embodiments, the real-time tracking system 100 is configured to track an item throughout the item life cycle, or, in other words, at each stage in the item processing stream. During processing, packaging, transportation, and in other stages of the item life cycle, the item may be put into various groups, aggregations, containers, trays, or handling objects having a similar characteristic, such as type, origin, destination, etc. In order to track each item throughout the item life cycle as they are put into various containers, groups, etc., the real-time tracking system 100 creates nesting and de-nesting associations and operations…..each item is nested into the handling unit by associating a unique identifier for each item with an identifier on a unique tray label. In this way, as the tray is processed and scanned, the data warehouse 110 receives handling information for each item nested in the handling unit. The handling unit, with its nested items inside, can be sorted, processed, or staged.
0051 - “…The tracking module 122 may be used to track an individual item or a group of items, grouped according to shipper, an identification code, destination, geography, delivery date, item owner, or any other desired grouping. To facilitate the grouping of items for tracking, the computer readable codes on items may include an identification code, or other information regarding destination, delivery time, shipper, etc..”)) 
Dearing does not explicitly state the following limitations: 
Caplan, directed to optimizing a direct mail campaign, discloses:
determining one or more delivery routes which meet one or more selection criteria; (0049-0050- routes are classified by a discount rate based on numbers of customers that are gold, silver, or bronze tier levels (a selection criteria)
 [0050] The ordered list of carrier routes is analyzed to determine a quantity of household addresses residing within each pre-defined carrier route of the plurality of carrier routes so that the appropriate discount rate can be associated with the household addresses…For example, and in accordance with one illustrative example implementation of the present invention, a computing apparatus including a microprocessor marks a carrier route as LOT (first discounted rate) if it has fewer than 50 gold, sliver, or bronze customers, or it has 50-99 gold, silver, or bronze customers and has a score in the bottom 50%. The system marks a carrier route as HD (second discounted rate) if it has 50-99 gold, silver, or bronze customers and its score group is in the top 50%, or it has 100-124 gold, silver, or bronze customers and its score group is in the bottom 50%. The system marks a carrier route as HD2 (a variant of HD) (third discounted rate) if it has 100-124 gold, silver, or bronze customers and its score group is in the top 50%, or it has 124 or more gold, silver, or bronze customers…..The counts are then adjusted based on a particular marketing desire or strategy, including increasing or decreasing overall volume of mail pieces.)
receiving a selection a plurality of delivery points from the one or more delivery routes to receive the plurality of items; storing the selected plurality of delivery points; (0051-0052, Table 1 –optimized ordered direct mail household address list based on carrier routes; 
[0051]…the system creates the direct mail household address list (step 418) for use in the direct mail campaign.…An ordered direct mail list of household addresses is optimized to assign relatively higher ranking to household addresses associated with the more preferable carrier routes, optimized to assign relatively higher ranking to the household addresses having a greater quantity of more preferable characteristics within each pre-defined carrier route of the plurality of carrier routes, and optimized to assign a relatively higher ranking to the pre-defined carrier routes of the plurality of pre-defined carrier routes associated with lower postal service pricing based on the quantity of household addresses residing within each pre-defined carrier route. As such, this list is optimized for customer propensity 150, prospective customer propensity 200, and carrier route propensity 300, due to execution of the above process, or equivalents thereof.
a plurality of delivery points [0051]…the system creates the direct mail household address list (step 418) for use in the direct mail campaign.…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s routes satisfying criteria to Daring’s delivery points, prioritize addresses in a list based on preferred carrier routes and preferred characteristics within each carrier route (0051) helping reduce postal expenses of a direct mail campaign while increase responses to a direct mail campaign and maximizing revenue” (Abstract).

Regarding Claim 2, Dearing in view of Caplan discloses: The method of claim 1. Dearing further discloses: the plurality of items are identically destined.  Dearing does not explicitly state:  Caplan further discloses: wherein the plurality of items are identically addressed.  (0026- United States Postal Service (USPS) CASS.TM. Certification, which is a USPS service that improves the accuracy of carrier route, five-digit ZIP.RTM., ZIP+4.RTM., 
0028 - There are carrier route codes that can form a portion of each individual mailing address. Mail containing carrier route codes can be pre-sorted in such a way as to group the mail in accordance with actual carrier routes (i.e., all addresses that are visited within a single carrier route can be grouped into a single group)
Examiner interprets identically addressed in view of a similar carrier code) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s identical addressing to Daring’s in view of Caplan’s items, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Regarding Claim 3, Dearing in view of Caplan discloses: The method of claim 1. wherein the plurality of items do not have individual delivery points indicated thereon. 
[0125] The real-time tracking system 100 receives input from special service system 254. The special service system 254 may provide special request handling for particular items. For example, a mailer, shipper, or other entity may desire to provide a particular mailpiece to every address in a given area. In this case, the mailer need not address each individual item of mail. The mailer provides information to the special service system 254, which notifies the real-time tracking system 100 of the special circumstance, and provides the volume of the item to be delivered. This volume or quantity information can be used in visibility reporting, SPM, predictive workloads, inventory, etc.

Regarding Claim 4, Dearing in view of Caplan discloses: The method of claim 1. Dearing discloses: receiving, via the user interface, one or more selection criteria; (0160- areas with higher car ownership rates, more likely to drive a specific car make; 0154-areas with new video game consoles or platforms) Dearing does not explicitly state. Caplan discloses: further comprising receiving a threshold value for the one or more selection criteria.  (0040-0041, 0045, 0050- customers meeting the tier levels are the preferred customers; “coal” is a minimum level (threshold) tier for preferred customers; “bronze” is a minimum level (threshold) tier for pricing analysis (0050) 
0045 - the method identifies quantities of preferred customers and levels of preference for each household address (step 304). The preferred customers and levels of preference can be communicated in a number of different ways, and determined by any number of conventional methods. In essence, the preferred customers and levels of preference are communicated for purposes of this step in some form of ranking, including a ranking by tiers. For example, the preferred customers and levels of preference can be represented as an ordered list of customers fitting within a tiered structure of gold customers, silver customers, bronze customers, and coal customers. Each tier of gold, silver, bronze, or coal can have its own specific meaning in a particular implementation.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s routes satisfying a threshold to Daring’s delivery points, prioritizing addresses that are in preferred carrier routes and by preferred characteristics (thresholds) within each carrier route (0051) helping reduce postal expenses of a direct mail campaign while increase responses to a direct mail campaign and maximizing revenue” (Abstract).
Regarding Claim 5, Dearing in view of Caplan further comprising generating a unique identifier to identify the plurality of items of the campaign.  (0100- The mailer or shipper may scan computer readable codes on each item as the shipment is being prepared to create an electronic manifest.
0051 - “To facilitate the grouping of items for tracking, the computer readable codes on items may include an identification code, or other information regarding destination, delivery time, shipper, etc..”) 

Regarding Claim 6, Dearing in view of Caplan discloses:The method of claim 5.  wherein scanning the one of the plurality of items to identify the one of the plurality of items as being associated with the campaign comprises reading the unique identifier from the received one of the plurality of items. (0100-The visibility server 210 receives input form a full service server 215, which interfaces and receives information from a one or more full service handheld scanners 216. The full service server 215 and full service handheld scanners 216 may be owned/operated by a third party, such as a mailer, shipper, or other similar entity. When a mailer or shipper ships many items, the mailer or shipper prepares an electronic manifest or documentation regarding a shipment. The mailer or shipper may scan computer readable codes on each item as the shipment is being prepared to create an electronic manifest.
(0096)  For example, if the scan of the item occurs on the intake or ingress of the item, the handling event may be the induction scan, and the handling event description is provided to the real-time tracking system 100 and stored in the data warehouse 110. Each piece of item processing equipment 212 identifies and communicates the handling event type…..The type of event may be stored in an item record in the data warehouse 110. The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.)

Regarding Claim 7, Dearing in view of Caplan discloses: The method of claim 1. further comprising, determining, in a processor, a drop location for the plurality items. [0104] The real-time tracking system 100 also receives an input from a facility access server 223. The facility access server provides a mailer or shipper with an interface to schedule a delivery time to an intake facility. For example, a mailer may have a plurality of items to which it has applied a computer readable identifier, and for which an electronic manifest has been provided. The facility access server 223 receives input of a scheduled drop-off time and location for the mailer to alert the distribution network of the incoming inventory.

Regarding Claim 8, Dearing in view of Caplan discloses:The method of claim 7, wherein the drop location is a facility where a sender of the plurality of items physically provides the plurality of items to be inducted into a distribution network. (This limitation is rejected based on the same citations and rationale as Claim 7 Above)

Regarding Claim 9, Dearing in view of Caplan discloses:The method of claim 7 wherein determining a drop location comprises determining a plurality of drop locations based on the selected geographic area and the determined one or more delivery routes. [0031] A distribution network may comprise multiple levels. For example, a distribution network may comprise regional distribution facilities, hubs, and unit delivery facilities, or any other desired level. For example, a nationwide distribution network may comprise one or more regional distribution facilities having a defined coverage area (such as a geographic area), designated to receive items from intake facilities within the defined coverage area, or from other regional distribution facilities.
Examiner notes the determined routes would be within the selected geographic area)

Regarding Claim 10, Dearing in view of Caplan discloses:The method of claim 1. Dearing does not explicitly state: Caplan discloses further comprising displaying, via the user interface, the determined one or more delivery routes (0050-analyzing ordered list of carrier routes; Figure 4(118-120), 0055-0056-visual display device, GUI)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s route display to Daring’s in view of Caplan’s accessed information, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Regarding Claim 12, Dearing in view of Caplan discloses:The method of claim 1. Dearing does not explicitly state: Caplan discloses: wherein the selected plurality of delivery points from the one or more delivery routes include only a subset of delivery points from each of the one or more delivery routes. (See Caplan, Table 1, 0051-0053 – “mail” v. “do not mail”;    
“…An ordered direct mail list of household addresses is optimized to assign relatively higher ranking to household addresses associated with the more preferable carrier routes, optimized to assign relatively higher ranking to the household addresses having a greater quantity of more preferable characteristics within each pre-defined carrier route of the plurality of carrier routes, and optimized to assign a relatively higher ranking to the pre-defined carrier routes of the plurality of pre-defined carrier routes associated with lower postal service pricing based on the quantity of household addresses residing within each pre-defined carrier route. As such, this list is optimized for customer propensity 150, prospective customer propensity 200, and carrier route propensity 300, due to execution of the above process, or equivalents thereof.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s subset to Daring in view of Caplan’s plurality of delivery points, helping prioritize addresses by preferred characteristics within each carrier route (0051) helping reduce postal expenses of a direct mail campaign while increase responses to a direct mail campaign and maximizing revenue” (Abstract).

Regarding Claim 13, Caplan discloses: A method for securing a receptacle, the method comprising:
receiving, in a processor, campaign information for distribution of a plurality of items, the campaign information including at least one delivery point to receive the plurality of items of the campaign; [0124] The real-time tracking system 100 receives input from an electronic manifest system 253. The electronic document system receives electronic manifests from mailers, shippers, or other entities who provide electronic documentation to the distribution network. The electronic manifest may include mailer ID, shipper ID, item type, item service class, item quantity, item destination, item ingress or induction point, any nesting associations generated by the mailer or shipper, and any other desired information regarding the shipment. This information is provided to the real-time tracking system 100 for determinations of inventory and predictive workloads, for tracking purposes, and for any other desired use. The electronic manifest system 253 may provide information regarding items of mail, such as flats, letters, and the like, in contrast to parcel or package information, which may be provided by a product tracking system 251. 
Examiner notes the manifest information is also stored in an item record… 0196- The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.
receiving, in item processing equipment, one of the plurality of items; scanning, in the item processing equipment, the one of the plurality of items to identify the one of the plurality of items as being associated with the campaign; (0100-The visibility server 210 receives input form a full service server 215, which interfaces and receives information from a one or more full service handheld scanners 216. The full service server 215 and full service handheld scanners 216 may be owned/operated by a third party, such as a mailer, shipper, or other similar entity. When a mailer or shipper ships many items, the mailer or shipper prepares an electronic manifest or documentation regarding a shipment. The mailer or shipper may scan computer readable codes on each item as the shipment is being prepared to create an electronic manifest.
(0096)  For example, if the scan of the item occurs on the intake or ingress of the item, the handling event may be the induction scan, and the handling event description is provided to the real-time tracking system 100 and stored in the data warehouse 110. 
identifying, by a processor, one of the at least one delivery point from the campaign information; assigning, in a memory, the scanned item to the identified one of the at least one delivery point; (0096- The type of event may be stored in an item record in the data warehouse 110. The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.)
moving, in the item processing equipment, the scanned item to a sort location according to the assigned delivery point; [0087] In some embodiments, the real-time tracking system 100 is configured to track an item throughout the item life cycle, or, in other words, at each stage in the item processing stream. During processing, packaging, transportation, and in other stages of the item life cycle, the item may be put into various groups, aggregations, containers, trays, or handling objects having a similar characteristic, such as type, origin, destination, etc. In order to track each item throughout the item life cycle as they are put into various containers, groups, etc., the real-time tracking system 100 creates nesting and de-nesting associations and operations…..each item is nested into the handling unit by associating a unique identifier for each item with an identifier on a unique tray label. In this way, as the tray is processed and scanned, the data warehouse 110 receives handling information for each item nested in the handling unit. The handling unit, with its nested items inside, can be sorted, processed, or staged.
0051 - “…The tracking module 122 may be used to track an individual item or a group of items, grouped according to shipper, an identification code, destination, geography, delivery date, item owner, or any other desired grouping. To facilitate the grouping of items for tracking, the computer readable codes on items may include an identification code, or other information regarding destination, delivery time, shipper, etc..”)) 
	updating a tracking record for the campaign information based on the moving the scanned item to the sort location according to the assigned delivery point.   (0096, 0041- handling events, which may be a nesting event, processing event, transportation event, a sorting event, a delivery event, a loading/unloading event, a rerouting event, and any other handling event which occurs as an item moves through the distribution network, is stored in an item record…which may include a destination;
  [0096] A visibility server 210 provides item scan and visibility information to the real-time tracking system 100, which occur primarily with item handling events. The visibility server 210 may be similar to the enterprise server in that it gathers information from various inputs and provides the information to the real-time tracking system 100. An integrated data server 211 provides item scan information to the visibility server.… Each piece of item processing equipment 212 identifies and communicates the handling event type…..The type of event may be stored in an item record in the data warehouse 110. The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.
 [0041] Using the unique identifier for each item, the data warehouse 110 should store, and the system 100 can process and report the current status by the last known handling event of any object or item, as well as report the historical trail of chronological handing events that occurred for each item or object, including actual, assumed, and logical handling events.)
Dearing discloses at least one delivery point but does not explicitly state “a plurality of delivery points.”  Caplan discloses a direct mail household address list (step 418) for use in a direct mail campaign (0051-0052, Table 1; 
[0051]…the system creates the direct mail household address list (step 418) for use in the direct mail campaign.…An ordered direct mail list of household addresses (delivery points) is optimized to assign relatively higher ranking to household addresses associated with the more preferable carrier routes, optimized to assign relatively higher ranking to the household addresses having a greater quantity of more preferable characteristics within each pre-defined carrier route of the plurality of carrier routes, and optimized to assign a relatively higher ranking to the pre-defined carrier routes of the plurality of pre-defined carrier routes associated with lower postal service pricing based on the quantity of household addresses residing within each pre-defined carrier route. As such, this list is optimized for customer propensity 150, prospective customer propensity 200, and carrier route propensity 300, due to execution of the above process, or equivalents thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Daring’s delivery point to include Caplan’s delivery points, providing addresses in priority order based on preferred carrier routes and preferred characteristics within each carrier route (0051) helping reduce postal expenses of a direct mail campaign while increase responses to a direct mail campaign and maximizing revenue” (Abstract).   

Regarding Claim 14, Dearing in view of Caplan discloses:  The method of claim 13. Dearing further discloses: wherein the campaign information includes delivery point records for each delivery point of the at least one delivery point.  (0096- The electronic manifest (as a delivery point record) may include mailer ID, shipper ID, item type, item service class, item quantity, item destination, item ingress or induction point, any nesting associations generated by the mailer or shipper, and any other desired information regarding the shipment.;
Examiner notes the manifest information is also stored in an item record… 0196- The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.)  Dearing does not explicitly state “a plurality of delivery points.”  Caplan discloses:  an optimized ordered direct mail household address list based on carrier routes (0051)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Daring’s at least one delivery point to include Caplan’s plurality of delivery points, prioritize addresses in a list by preferred carrier routes and preferred characteristics within each carrier route (0051) helping reduce postal expenses of a direct mail campaign while increase responses to a direct mail campaign and maximizing revenue” (Abstract).

Regarding Claim 15, Dearing in view of Caplan discloses:  The method of claim 14, wherein updating a tracking record for the campaign information comprises updating the delivery point record to indicate that the scanned item of the plurality of items has been assigned to the delivery point.  (0096-destination record is associated with item’s induction scan
For example, if the scan of the item occurs on the intake or ingress of the item, the handling event may be the induction scan, and the handling event description is provided to the real-time tracking system 100 and stored in the data warehouse 110. Each piece of item processing equipment 212 identifies and communicates the handling event type…..The type of event may be stored in an item record in the data warehouse 110. The item record may include the computer readable code, any item information from an electronic manifest, an item service class, a shipper or mailer ID, a destination, and any other information received from the item.) 

Regarding Claim 16, Dearing in view of Caplan discloses:  The method of claim 13. Dearing does not explicitly state: Caplan discloses: wherein the plurality of items are identically addressed.   (0026- United States Postal Service (USPS) CASS.TM. Certification, which is a USPS service that improves the accuracy of carrier route, five-digit ZIP.RTM., ZIP+4.RTM., 
0028 - There are carrier route codes that can form a portion of each individual mailing address. Mail containing carrier route codes can be pre-sorted in such a way as to group the mail in accordance with actual carrier routes (i.e., all addresses that are visited within a single carrier route can be grouped into a single group)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Caplan’s identical addressing to Daring’s in view of Caplan’s items, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Regarding Claim 17, Dearing in view of Caplan discloses: The method of claim 13, wherein the plurality of items do not have individual delivery points indicated thereon.   [0125] The real-time tracking system 100 receives input from special service system 254. The special service system 254 may provide special request handling for particular items. For example, a mailer, shipper, or other entity may desire to provide a particular mailpiece to every address in a given area. In this case, the mailer need not address each individual item of mail. The mailer provides information to the special service system 254, which notifies the real-time tracking system 100 of the special circumstance, and provides the volume of the item to be delivered. This volume or quantity information can be used in visibility reporting, SPM, predictive workloads, inventory, etc.

Claim 18 stands rejected based on the same citations and rationale as applied to Claims 1 and 10. 

Regarding Claim 19, Dearing in view of Caplan discloses: The system of Claim 18, wherein the plurality of items are not individually addressed.  [0125] The real-time tracking system 100 receives input from special service system 254. The special service system 254 may provide special request handling for particular items. For example, a mailer, shipper, or other entity may desire to provide a particular mailpiece to every address in a given area. In this case, the mailer need not address each individual item of mail. The mailer provides information to the special service system 254, which notifies the real-time tracking system 100 of the special circumstance, and provides the volume of the item to be delivered. This volume or quantity information can be used in visibility reporting, SPM, predictive workloads, inventory, etc.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dearing in view of Caplan in view of Applicant’s Spec. 

Regarding Claim 11, Dearing in view of Caplan discloses:The method of claim 1. Caplan does not explicitly state: Applicant’s Spec discloses: wherein the selected plurality of delivery points from the one or more delivery routes include each delivery point for each of the one or more delivery routes. (0027- The distribution network can also deliver bulk or saturation items, which are not specifically addressed to recipients, but are intended for delivery to each location or delivery point along a route or within a geographic area. In the case of the USPS, such items may be referred to as Every Door Direct Mail® (EDDM). See Also EEDM during dynamic routing, Dearing, 0110(bottom))   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dearing in view of Caplan ‘s plurality of delivery points to include Applicant’s Spec’s each delivery point for each of the one or more delivery routes (“EEDM”), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aryeetey (2017/0098188) – “Entering Item Into Distribution Network or Service”  - customer viewing locations of offices in an IDS-  0066, Figure 2B - The “Locations 255d” application may provide the customer with information regarding locations and contact information of offices of the IDS
Sprague (US Patent 8708221) - Generating a unique identifier to identify the plurality of items of a campaign.  
(4(53)-5(1) -  In embodiments, the scanned article may be digitally labeled with a code having an embedded hyperlink. Such a hyperlink may be accessed via the World Wide Web or the Internet on a compatible mobile device. In embodiments, a user with a portable electronic device (e.g., a camera phone equipped with a reader application may scan a barcode with a QR Code that will cause the phone's browser to launch and redirect to a programmed URL). Moreover, such a hyperlink can be individually tailored to each article, or by groups of articles. For example, without limitation, all articles going to a single retail outlet or geographic region may include an embedded code that differs from codes placed on articles intended for different retail outlets and/or geographic regions. The information thus contained may be tailored to specific criteria as desired by outlet, region, pricing zone, or various other considerations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623